Title: To James Madison from George Warner and Others, 3 March 1815
From: Warner, George
To: Madison, James


                    
                        
                            Albany March 3rd 1815.
                        
                        The Subscribers Republican members of the Legislature of the State of New York, respectfully recommend John T Irving Esquire as a suitable person to fill the Office of District Attorney for the United States for the district of New York.
                        
                            Geo. Warner[and fifty others]
                        
                    
                    
                        
                            Albany March 3rd. 1815
                        
                        The Subscribers Members of the Legislature from the City of New York beg leave respectfully to recommend John T Irving Esquire of that City as a suitable person to fill the Office of district Attorney of the United States for the district of New York. With Mr. Irving we are well acquainted. He has ever been an inflexible adherent of the Republican Party & he is a man of Superior talents, of extensive legal acquirements, of the purest integrity and of the most indefatigable industry. We speak with confidence when we say that no appointment would afford such universal satisfaction in that City as that of Mr. Irving.
                        
                            Geo. Warner[and eight others]
                        
                    
                    
                        The foregoing Names are Subscribed to both recommendations. As the Representatives from New York Are better Acquainted with Mr. Irving, than those from the Country, they deemed it proper to make a more full representation.
                    
                